Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 01/20/2021. Claims 1, 2, 4, 5, 8-10, and 13-17 have been amended.  Claim 22 has been added. Currently pending for review are Claims 1-19 and 22.
Response to Amendment
Regarding the Claim Objections made in the Office Action filed on 10/20/2020. Amendments/Remarks & Arguments filed by Applicant on 01/30/2021 correct the objection and/or are persuasive. Therefore, the Claim Objections made in the Office Action filed on 10/20/2020 has been withdrawn unless otherwise indicated below.
Regarding the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 10/20/2020. Amendments/Remarks & Arguments filed by Applicant on 01/30/2021 correct the rejection and/or are persuasive. Therefore, the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 10/20/2020 has been withdrawn unless otherwise indicated below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first end of the body of the modular pod" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears Applicant intends to refer to --the first end of the crack of the body of the modular pod--.
Claim 17 Line 17 recites “the pod”, it is unclear if Applicant is referring to one pod or each pods. In order to proceed, “the pod” will be interpreted as --each pod--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 20170296877) in view of Hope, David (WO 2010132865 A1).
Regarding Claim 1, Bennett teaches a modular pod for enabling crack climbing on a manufactured climbing wall, comprising:              a body 900 including a first side 970 and a second side 970’ with opposed interior surfaces that define a crack 976 extending along an entire length of the body, and opening first and second ends of the body (Refer to Fig. 31 Paragraph [0133]-[0136]); and                 coupling wings 933,937 that extend outwardly from sides of the body and that include couplers Refer to Fig. 34 Paragraph [0122]:” In this manner, the device 900 can be mounted substantially flush with the surface of the outer wall 902, as described herein. Although FIG. 34 shows the first flange 933 on the outside of the outer wall 902, in other installations, the first flange 933 and/or the second flange 937 can be coupled inside the outer wall 902.”).                 Bennett fails to teach wherein the crank simulating a portion of a crack in a natural rock formation. Hope teaches a rock climbing pod having a crank 212 simulating a portion of a crack in the natural rock formation (Refer to Hope Figs. 8 or 34). Hope is from the same field of endeavor as Applicants invention and therefore it would have been obvious to one of ordinary skill in the art to modify the crack of Bennett to be in view of Hope such that it simulates a crack in a natural rock formation since Hope teaches that such design is known in the art to produce expected results of mimicking a real rock wall.
Regarding Claim 2, Bennett in view of Hope continues to teach wherein the coupling features comprise apertures 934,938 that enable the crack to be mounted to the climbing surface 902 by way of standard climbing hold bolts (The Office takes the position that the bolts are recited as an intended use of the coupling features 934,938 and therefore are such apertures are capable of enabling mounting by said bolts.).
Regarding Claim 3, Bennett in view of Hope continues to teach wherein the first side 970 and the second side 970’ move relative to one another to enable adjustment of a distance the opposed interior sides are spaced apart from one another and a width of the crack (Refer to Bennett Paragraph [0054]:” In other embodiments, however, the frame 110 (and any of the frames described herein) can be configured to allow for a controlled amount of horizontal movement of the first insert 170 and/or the second insert 170' to simulate movement of rocks in an actual traditional climbing environment.”..The Office takes the position that in this interpretation the sides 970,970’ are configured to allow for a controlled amount of horizontal movement).
Regarding Claim 4, Bennett fails to expressly disclose wherein at least a first end of the crack aligns with an end of a crack in a body of another modular pod positioned adjacent to the first end of the body of the modular pod. However, teaches aligning pods together in a vertical fashion along a wall is common and known in the art for creating a continuous climbing feature (Refer to Fig. 9 of Hope). And therefore such modification would have been obvious and does not patentably distinguish the invention over prior arts.
Regarding Claim 5, Bennett in view of Hope continues to teach wherein the outer surfaces of the coupling wings include a texture or a contour that simulate features of the face of the natural rock climbing formation (Refer to Hope Fig. 8).
Regarding Claim 8, Bennett in view of Hope  continues to teach wherein the body and the mounting wings comprise a polymer (Refer to Bennett Paragraph [0146]:” Such composite materials can also include wood, a resin, graphine, meal matrix, fiberglass, fiber reinforced plastics, or the like. In yet other embodiments, the frame 110 (and any of the frames described herein) can be constructed from a polymer (either constructed solely from a polymer, or constructed from a composite material including polymeric constituents). Such polymers include high grade plastics (Ultem 9085) or other thermoplastics.”).
Regarding Claim 9, Bennett in view of Hope continues to teach wherein the body and the mounting wings comprise a fiber-reinforced polymer (Refer to Bennett Paragraph [0146]:” Such composite materials can also include wood, a resin, graphine, meal matrix, fiberglass, fiber reinforced plastics, or the like. In yet other embodiments, the frame 110 (and any of the frames described herein) can be constructed from a polymer (either constructed solely from a polymer, or constructed from a composite material including polymeric constituents). Such polymers include high grade plastics (Ultem 9085) or other thermoplastics.”).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 20170296877) in view of Hope, David (WO 2010132865 A1), and further in view of Brost (US 20150056590).
Regarding Claims 6 and 7, Bennett in view of Hope teaches the claimed invention as noted above (Refer to Claim 1) but fails to expressly disclose wherein the opposed interior surfaces and the crack 967 have depths of at least about 6 inches/at least about 10 inches. Brost teaches a climbing wall comprising a crack (Refer to annotated Fig. 2 below) wherein the opposed interior surfaces 104 and the crack have depths of at least about 6 inches/at least about 10 inches (Refer to Brost Paragraph [0027]:” The depth of the climbing anchor 100 will be sufficient enough for a piece of protection to be placed completely into the interior surface 104, such as 3 to 10 inches.”)
    PNG
    media_image1.png
    420
    556
    media_image1.png
    Greyscale
         Brost is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the crack of Bennett to be in view of Brost such that the opposed interior surfaces and the crack 967 have depths of at least about 6 inches/at least about 10 inches to allow sufficient space for placing a climbing device as taught by Brost and desired by Bennett. Such ranges would have been obvious to produce expected results and therefore does not patentably distinguish the invention over prior arts.
Allowable Subject Matter
Claims 10-19 and 22 are  allowed.
The following is an examiner’s statement of reasons for allowance: Bennett and Hope are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole comprising a frame including: a base with a plurality of mounts that enable the base to be secured to a climbing surface of a manufactured climbing wall; side walls extending from the base; a receptacle defined by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784